 

Exhibit 10.1

 

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (the “First Amendment”) is entered
into by and between CCUR Holdings, Inc. (fka Concurrent Computer Corporation), a
Delaware corporation (“CCUR” or the “Company”), and Igor Volshteyn (the
“Employee”) on the 11th day of June 2020.

 

RECITALS:

 

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated January 1, 2019 (the “Agreement”); unless otherwise noted, all
section references used herein are to the specific sections of the Agreement,
pursuant to which the Company has employed Employee; and

 

WHEREAS, the Company and Employee now mutually desire to amend certain terms and
conditions of the Agreement.

 

WITNESSETH:

 

NOW THEREFORE, for and in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and Employee hereby agree as follows:

 

1.             Capitalized Terms. All capitalized terms used in this First
Amendment that are not otherwise defined herein shall have the meaning ascribed
to them in the Agreement.

 

2.             Position; Duties; Responsibilities. Section 2.1 of the Agreement
is hereby amended by deleting the first sentence thereof in its entirety and
substituting the following in lieu thereof:

 

“2.1 The term of employment hereunder shall commence on the Effective Date and
shall continue for a period of one (1) year ending on the anniversary of the
Effective Date. The initial one year term shall automatically extend for one
additional year on such anniversary date and on each subsequent annual
anniversary date unless (i) the Company or Employee notifies the other at least
90 days before such anniversary date that no such extension will be effected or
(ii) employment ceases as otherwise provided in Section 4.1, 4.2, 4.3, 4.4, 4.5,
4.6 or 4.7 (such period, the “Term”).

 

Except as otherwise explicitly stated herein, it is intended that at all times
during the Term of employment hereunder, the Employee shall serve as the Senior
Vice President of Business Development of the Company; provided, however, from
June 11, 2020 until a time designated by the Board of Directors, Employee shall
serve under this Agreement as interim Chief Operating Officer and President of
the Company. Following the end of such interim period, Employee shall return to
service as Senior Vice President of Business Development of the Company.
Employee shall perform the senior executive officer and managerial services
customary to any position performed under this Agreement as is necessary to the
operations of the Company and as may be assigned to him from time to time by the
Company’s Chief Executive Officer or Board of Directors.”

 



 

 

 

3.             Annual Bonus Opportunity. Section 3.2 of the Agreement is hereby
amended by deleting it in its entirety and substituting the following in lieu
thereof:

 

“3.2. Annual Bonus Opportunity. During the Term of employment hereunder, the
Employee will be eligible for a bonus opportunity under any annual bonus program
established by the Company in its discretion for senior executives and any
discretionary bonus determined by the Compensation Committee of the Board of
Directors.”

 

4.             Termination by the Company other than for Due Cause. The first
paragraph of Section 4.4. of the Agreement is hereby amended by deleting it in
its entirety and substituting the following in lieu thereof:

 

“The foregoing notwithstanding, the Company may terminate the Employee’s
employment for whatever reason it deems appropriate; provided, however, that in
the event such termination is not based on

 

(i)death or Continuing Disability as provided in Sections 4.1 or 4.2 above,

 

(ii)Due Cause as provided in Section 4.3 above,

 

(iii)Employee’s election not to renew the Term for an additional period as
provided in Section 2.1 above, or

 

(iv)The Company’s timely notice of its election not to renew the Term for an
additional period as provided in Section 2.1 above,

 

the Employee will be entitled to receive Severance Compensation (as defined
below); provided that within thirty (30) days following the date of the
Employee’s termination of employment, the Employee executes a release in a form
acceptable to the Company and such release has become irrevocable.”

 

5.             Notices. Section 11 of the Agreement is hereby amended by
deleting it in its entirety and substituting the following in lieu thereof:

 

“Any notice to be given hereunder shall be in writing and delivered personally
or sent by certified mail, postage prepaid, return receipt requested, addressed
to the party concerned at the address indicated below or to such other address
as such party may subsequently give notice of hereunder in writing:

 

COMPANY: CCUR Holdings, Inc.
6470 East Johns Crossing, Suite 490

Duluth, GA 30097
Attn: General Counsel

 



 

 

 

EMPLOYEE: At the most recent address for the Employee in the Company’s records.”

 

6.             No Other Amendments. Except as amended hereby, the Agreement and
all provisions, terms, and conditions of thereof, shall remain unchanged and is
hereby ratified by the parties. In the event of any conflict in the terms of
this First Amendment, and the typed, printed or handwritten provisions of the
Agreement, the terms of this First Amendment shall control.

 

7.             Capitalized Terms. Capitalized terms used herein shall have the
same meaning ascribed to them in the Agreement, unless defined herein.

 

8.             Captions. The captions contained in this First Amendment are for
convenience and reference only and in no event define, describe or limit the
scope or intent of this First Amendment or any of the provisions or terms
thereof.

 

9.             Counterparts; Electronic Signatures. This First Amendment may be
executed in duplicate counterparts, each of which collectively shall be deemed
an original. Faxed or e-mailed signatures shall have the same effect as original
signatures.

 

 

[Signature Page Follows]

 



 

 

 

CCUR Holdings, Inc.         By: /s/ Steven Singer     Steven Singer    
Chairman, Compensation Committee         Employee         By: /s/ Igor Volshteyn
    Igor Volshteyn  

  

 

 

Signature Page to First Amendment to Employment Agreement

 



 

 